Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTIONClaim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Secatch (US-PGPUB-NO:  US20040060019)(As to claim 1, 11, 20, Secatch discloses):1. A method for building a global clock tree [Para. 10, refer to: "clock tree" (i. e. clock distribution network)], comprising:inserting clock drivers at symmetric locations in one or more hierarchy levels of a plurality of hierarchy levels of an integrated circuit (IC) design [Para. 12-13, refer to: “clock drivers” and “clock network until all layers of the hierarch”];
generating one or more routes by routing one or more nets within or across the one or more hierarchy levels of the plurality of hierarchy levels [Fig. 2 below];
    PNG
    media_image1.png
    435
    637
    media_image1.png
    Greyscale
matching symmetric routes of the one or more routes at each of the one or more hierarchy levels [Para. 32, refer to: "Connections are made between layers using conductive vias V formed in intervening dielectric layers D1-D5. In the context of the present invention, the integrated circuit is designed in a functionally hierarchical manner"];and placing one or more ports at one or more signal entry points where routes of the one or more routes cross physical hierarchy blocks [Fig. 2, above].(As to claim 2, 12, Secatch discloses):2. The method of claim 1, wherein matching symmetric routes comprises adjusting wire length associated with one or more routes of the symmetric routes to ensure that a first wire length between first points of a first route of a first symmetric route matches a second wire length between second points of a second route of a second symmetric route [Para. 44, refer to: “extracts the length and trace parameters (e.g., width, thickness, trace resistivity, etc.) of each of the traces 62a and 62b in the sub-circuit"].(As to claim 3, 13, Secatch discloses):3. The method of claim 2, wherein the first symmetric route and the second symmetric route are symmetric in relation to one another [Fig. 3, Rb0 and Rb1 are symmetric to one another].(As to claim 4, Secatch discloses):4. The method of claim 1, wherein a clock driver comprises one or more of a buffer or an inverter [Para. 10, refer to: "clock driver"].(As to claim 5, 14, Secatch discloses):5. The method of claim 1, further comprising: receiving, via interaction signals provided by way of user input via a computing device [Para. 2, refer to: "signals", "inputs"; also, Para. 4, refer to: "input output"], a number of clock drivers to be inserted into each hierarchy level of the integrated circuit (IC) design [Para. 32 and Fig. 2].(As to claim 6, 15, Secatch discloses):6. The method of claim 1, further comprising:providing top level visibility into block level routing blockages [Para. 13, refer to: "layer", "block", "routes"];and performing top level routing such that [Para. 13, 32], during pushdown of routes [Para. 32, refer to: "routed", "connected", "interconnects"; also, Para. 46, refer to: "connects"], design rule checks (DRCs) are clean inside each hierarchy level of the plurality of hierarchy levels [Para. 32, refer to: "designed", "rule"].(As to claim 7, 16, Secatch discloses):7. The method of claim 6, wherein providing top level visibility into block level routing blockages comprises providing visibility into block level routing blockages at a top level perspective during routing [Fig. 2, Para. 13 and 32].(As to claim 8, 17, Secatch discloses):8. The method of claim 1, further comprising: creating uniblock blockage along a hierarchy block boundary to prevent routing along the hierarchy block boundary [Para. 46, refer to: "the child blocks may be connected to the parent blocks according to a parent-tag-to-child-tag map provided by the designer"].(As to claim 9, 18, Secatch discloses):9. The method of claim 8, wherein creating uniblock blockage comprises inserting a uniblock structure [Fig. 4, uniblock blockage is interpreted as various design blocks].(As to claim 10, 19, Secatch discloses):10. The method of claim 9, wherein a uniblock structure enforces routing in one specific direction [Fig. 4, the uniblock blockage have specific direction of top-to-bottom].
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851